



Exhibit 10.1
FORM OF COMCAST CORPORATION
RESTRICTED STOCK UNIT AWARD
This is a Restricted Stock Unit Award (the “Award”) dated __________ from
Comcast Corporation (the “Company”) to the Grantee. The vesting of Restricted
Stock Units is conditioned on the Grantee’s continuation in service from the
Date of Grant through each applicable Vesting Date, and on the Company’s
attainment of certain performance objectives, as further provided in this Award.
1.Definitions. Capitalized terms used herein are defined below or, if not
defined below, have the meanings given to them in the Plan.
(a)    “Account” means an unfunded bookkeeping account established pursuant to
Paragraph 6(e) and maintained by the Committee in the name of Grantee (a) to
which Deferred Stock Units are deemed credited and (b) to which an amount equal
to the Fair Market Value of Deferred Stock Units with respect to which a
Diversification Election has been made and interest thereon are deemed credited,
reduced by distributions in accordance with the Plan.
(b)    “Adjusted EBITDA” means Adjusted EBITDA as reported by the Company in
reports as filed with or furnished to the Securities and Exchange Commission,
adjusted to exclude the results of operations attributable to (i) any new
business initiatives as may be designated by the Committee and (ii) Peacock (as
determined by the Committee), provided that with respect to any Performance Goal
applicable to this Award, the Committee may adjust Adjusted EBITDA for the prior
calendar year and the year to which the performance condition applies to take
into account the impact of (i) any transaction or other nonrecurring income or
expense item such that the measurement of Adjusted EBITDA for the year to which
the performance condition applies is comparable to that for the prior calendar
year and (ii) changes in foreign currency exchange rates on subsidiaries
operating in currencies other than United States dollars such that the
measurement of Adjusted EBITDA is based on exchange rates that are comparable to
those used in the determination of the Performance Goal.
(c)    “Award” means the award of Restricted Stock Units hereby granted.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Cause” means (i) fraud; (ii) misappropriation; (iii) embezzlement;
(iv) gross negligence in the performance of duties; (v) self-dealing;
(vi) dishonesty; (vii) misrepresentation; (viii) conviction of a crime of a
felony; (ix) material violation of any Company policy; (x) material violation of
the Company’s Code of Ethics and Business Conduct or, (xi) in the case of an
employee of a Company who is a party to an employment agreement with a Company,
material breach of such agreement; provided that as to items (ix), (x) and (xi),
if capable of being cured, such event or condition remains uncured following 30
days written notice thereof.









--------------------------------------------------------------------------------




(f)    “Code” means the Internal Revenue Code of 1986, as amended.
(g)    “Committee” means the Compensation Committee of the Board or its
delegate.
(h)    “Date of Grant” means the date first set forth above, on which the
Company awarded the Restricted Stock Units.
(i)    “Deferred Stock Units” means the number of hypothetical Shares subject to
an Election.
(j)    “Disabled Grantee” means:
(1)    Grantee, if Grantee’s employment by a Participating Company terminates by
reason of Disability; or
(2)    Grantee’s duly-appointed legal guardian following Grantee’s termination
of employment by reason of Disability, acting on Grantee’s behalf.
(k)    “Employer” means the Company or the subsidiary or affiliate of the
Company for which Grantee is performing services on the Vesting Date.
(l)    “Grantee” means the individual to whom this Award has been granted as
identified on the attached Long-Term Incentive Awards Summary Schedule.
(m)    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
(n)    “Long-Term Incentive Awards Summary Schedule” means the schedule attached
hereto, which sets forth specific information relating to the grant and vesting
of this Award.
(o)    “Normal Retirement” means Grantee’s termination of employment that is
treated by the Participating Company as a retirement under its employment
policies and practices as in effect from time to time.
(p)    “Performance Goal” means each of the following Tiered Performance Goals:
(1)         The Tier One Performance Goal is achieved if Adjusted EBITDA for a
calendar year is at least ___ percent of Adjusted EBITDA for the immediately
preceding calendar year;
(2)         The Tier Two Performance Goal is achieved if Adjusted EBITDA for a
calendar year is at least ___ percent of Adjusted EBITDA for the immediately
preceding calendar year;







--------------------------------------------------------------------------------




(3)    The Tier Three Performance Goal is achieved if Adjusted EBITDA for a
calendar year is at least ___ percent of Adjusted EBITDA for the immediately
preceding calendar year;
(4)     The Tier Four Performance Goal or Target Performance Goal is achieved if
Adjusted EBITDA for a calendar year is at least ___ percent but not more than
___ percent of Adjusted EBITDA for the immediately preceding calendar year
(5)    The Tier Five Performance Goal is achieved if Adjusted EBITDA for a
calendar year is ___ percent or more of Adjusted EBITDA for the immediately
preceding calendar year.    
(q)    “Plan” means the Comcast Corporation 2002 Restricted Stock Plan,
incorporated herein by reference.
(r)    “Restricted Period” means, with respect to each Restricted Stock Unit,
the period beginning on the Date of Grant and ending on the Vesting Date.
(s)    “Restricted Stock Units” means the total number of restricted stock units
granted to Grantee pursuant to this Award as set forth on the attached Long-Term
Incentive Awards Summary Schedule. Each Restricted Stock Unit entitles Grantee,
upon the Vesting Date of such Restricted Stock Unit, to receive one Share.
(t)     “Retired Grantee” means Grantee, following Grantee’s termination of
employment pursuant to a Normal Retirement.
(u)    “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as in
effect from time to time.
(v)    “Shares” mean shares of the Company’s Class A Common Stock, par value
$.01 per share.
(w)    “Vesting Date” means the date(s) on which Grantee vests in all or a
portion of the Restricted Stock Units, as set forth on the attached Long-Term
Incentive Awards Summary Schedule. A “Scheduled Vesting Date” is a date
referenced on the Long-Term Incentive Awards Summary Schedule on which Grantee
may vest in all or a portion of the Restricted Stock Units if all the conditions
to such vesting are satisfied.
(x)    “1934 Act” means the Securities Exchange Act of 1934, as amended.
2.    Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to Grantee the
Restricted Stock Units.







--------------------------------------------------------------------------------




3.    Dividend Equivalents.
(a)    The Restricted Stock Units are granted with dividend equivalent rights.
If the Company declares a cash dividend on the Shares, an amount equivalent to
such dividend will be credited to an unfunded bookkeeping account with respect
to each outstanding and unvested Restricted Stock Unit (the “Dividend Equivalent
Amount”) on the record date of such dividend.
(b)    The Dividend Equivalent Amount will be credited as cash, without
interest, and will not be converted to Shares. The Dividend Equivalent Amount
will be payable in cash, but only upon the applicable Vesting Date(s) of the
underlying Restricted Stock Units as determined in accordance with Paragraph 4
below, and will be cancelled and forfeited if the underlying Restricted Stock
Units are cancelled or forfeited as determined in accordance with Paragraph 5
below.
4.    Vesting of Restricted Stock Units.
(a)    Subject to the terms and conditions set forth herein and in the Plan,
Grantee shall vest in the Restricted Stock Units on the Vesting Dates set forth
on the attached Long-Term Incentive Awards Summary Schedule, and as of each
Vesting Date shall be entitled to the delivery of Shares with respect to such
Restricted Stock Units; provided, however, that on the Vesting Date, Grantee is,
and has from the Date of Grant continuously been, an employee of the Company or
a Subsidiary Company during the Restricted Period, provided further that the
applicable Performance Goal as set forth on the attached Long-Term Incentive
Awards Summary Schedule has been satisfied, and provided further that Grantee
has complied with all applicable provisions of the HSR Act.
(b)    Notwithstanding Paragraph 4(a) to the contrary, if Grantee’s employment
with the Company or a Subsidiary Company terminates during the Restricted Period
due to (i) Grantee’s death or (ii) Grantee becoming a Disabled Grantee within
the meaning of Paragraph 1(j)(1), the Vesting Date for the Restricted Stock
Units shall be accelerated so that a Vesting Date will be deemed to occur with
respect to the Restricted Stock Units on the date of such termination of
employment; provided, however, that Grantee has complied with all applicable
provisions of the HSR Act.
(c)    Notwithstanding Paragraphs 4(a) to the contrary, and subject to the
non-solicitation or non-competition obligations described in Paragraph 4(d), if
Grantee’s employment with the Company or a Subsidiary Company terminates during
the Restricted Period for any reason other than (i) Grantee’s death, (ii)
Grantee becoming a Disabled Grantee within the meaning of Paragraph 1(j)(1) or
(iii) a Company-initiated termination for Cause, after having attained age 62
and completing ten (10) or more years of service with the Company or a
Subsidiary Company, the following shall apply, provided further that the
applicable Performance Goal as set forth on the attached Long-Term Incentive
Awards Summary Schedule has been satisfied, and provided further that Grantee
has complied with all applicable provisions of the HSR Act:







--------------------------------------------------------------------------------




(1)    If, at the time of such termination of employment, Grantee has completed
at least ten (10) but less than fifteen (15) years of service with the Company
or a Subsidiary Company, any Vesting Date for the Restricted Stock Units that
would have occurred on or prior to the date that is the third (3rd) anniversary
of such termination of employment shall continue to occur in accordance with the
Long-Term Incentive Awards Summary Schedule, and as of each Vesting Date Grantee
shall be entitled to the delivery of Shares with respect to such Restricted
Stock Units.
(2)    If, at the time of such termination of employment, Grantee has completed
at least fifteen (15) but less than twenty (20) years of service with the
Company or a Subsidiary Company, any Vesting Date for the Restricted Stock Units
that would have occurred on or prior to the date that is the fourth (4th)
anniversary of such termination of employment shall continue to occur in
accordance with the Long-Term Incentive Awards Summary Schedule, and as of each
Vesting Date shall be entitled to the delivery of Shares with respect to such
Restricted Stock Units.
(3)    If, at the time of such termination of employment, such Grantee has
completed twenty (20) or more years of services with the Company or a Subsidiary
Company, any Vesting Date for the Restricted Stock Units that would have
occurred on or prior to the date that is the fifth (5th) anniversary of such
termination of employment shall continue to occur in accordance with the
Long-Term Incentive Awards Summary Schedule, and as of each Vesting Date shall
be entitled to the delivery of Shares with respect to such Restricted Stock
Units.
(d)    Notwithstanding Paragraph 4(c), the Restricted Stock Units will be
subject to forfeiture by the Committee, in its sole discretion, if Grantee
breaches either of the following non-solicitation or non-competition obligations
during the period following termination of employment and before the applicable
Vesting Date:
(1)    Grantee shall not, directly or indirectly, solicit, induce, encourage or
attempt to influence any customer, employee, consultant, independent contractor,
service provider or supplier of the Company to cease to do business or to
terminate the employment or other relationship with the Company.
(2)    Grantee shall not, directly or indirectly, engage or be financially
interested in (as an agent, consultant, director, employee, independent
contractor, officer, owner, partner, principal or otherwise), any activities for
any business (whether conducted by an entity or individuals, including Grantee
in self-employment) that is engaged in competition, directly or indirectly
through any entity controlling, controlled by or under common control with such
business, with any of the business activities carried on by the Company, any of
its subsidiaries or any other business unit of the Company, or being planned by
the Company, any of its subsidiaries or any other business unit of the Company
with Grantee’s knowledge at the time of Grantee’s termination of employment.
This restriction shall apply in any geographical area of the United States in
which the Company carries out business activities. Nothing herein shall prevent
Grantee from owning for investment up to one percent (1%) of any







--------------------------------------------------------------------------------




class of equity security of an entity whose securities are traded on a national
securities exchange or market.
(e)    If Restricted Stock Units would have vested pursuant to the Long-Term
Incentive Awards Summary Schedule or Paragraphs 4(b) or 4(c), but did not vest
solely because Grantee was not in compliance with all applicable provisions of
the HSR Act, the Vesting Date for such Restricted Stock Units shall occur on the
first date following the date on which they would have vested pursuant to the
Long-Term Incentive Awards Summary Schedule or Paragraphs 4(b) or 4(c) on which
Grantee has complied with all applicable provisions of the HSR Act.
5.    Forfeiture of Restricted Stock Units.
(a)    Subject to the terms and conditions set forth herein and in the Plan, if
Grantee’s employment with the Company and all Subsidiaries terminates during the
Restricted Period, other than due to death or Disability and except as otherwise
provided in Paragraph 4(c), Grantee shall forfeit the Restricted Stock Units as
of such termination of employment. Upon a forfeiture of the Restricted Stock
Units as provided in this Paragraph 5, the Restricted Stock Units shall be
deemed canceled.
(b)    The provisions of this Paragraph 5 shall not apply to Shares issued in
respect of Restricted Stock Units as to which a Vesting Date has occurred.
6.    Deferral Elections.
Grantee may elect to defer the receipt of Shares issuable with respect to
Restricted Stock Units, consistent, however, with the following:
(a)    Initial Elections. Grantee shall have the right to make an Initial
Election to defer the receipt of all or a portion of the Shares issuable with
respect to Restricted Stock Units hereby granted by filing an Initial Election
to defer the receipt of such Shares on the form provided by the Committee for
this purpose.
(1)         Deadline for Deferral Election. An Initial Election to defer the
receipt of Shares issuable with respect to Restricted Stock Units hereby granted
shall not be effective unless it is filed with the Committee on or before
________.
(2)    Deferral Period. Subject to Paragraph 6(c), all Shares issuable with
respect to Restricted Stock Units that are subject to an Initial Election under
this Paragraph 6(a) shall be delivered to Grantee without any legend or
restrictions (except those that may be imposed by the Committee, in its sole
judgment, under Paragraph 8), on the date designated by Grantee, which shall not
be earlier than January 2 of the third calendar year beginning after the Vesting
Date, nor later than January 2 of the eleventh calendar year beginning after the
Vesting Date.







--------------------------------------------------------------------------------




(3)    Effect of Failure of Vesting Date to Occur. An Initial Election shall be
null and void if a Vesting Date does not occur with respect to Restricted Stock
Units identified in such Initial Election.
(b)    Regular Deferral Elections. No Regular Deferral Election shall be
effective until 12 months after the date on which a Regular Deferral Election is
filed with the Committee. Grantee shall have the right to make a Regular
Deferral Election to defer the receipt of all or a portion of the Shares
issuable with respect to Restricted Stock Units hereby granted that are not
subject to an Initial Election by filing a Regular Deferral Election to defer
the receipt of such Shares on the form provided by the Committee for this
purpose.
(1)    Deadline for Deferral Election. A Regular Deferral Election to defer the
receipt of Shares issuable with respect to Restricted Stock Units hereby granted
shall not be effective unless it is filed with the Committee:
(a)         For Restricted Stock Units with a Scheduled Vesting Date of
________, on or before ________;
(b)         For Restricted Stock Units with a Scheduled Vesting Date of
________, on or before ________;
(c)         For Restricted Stock Units with a Scheduled Vesting Date of
________, on or before ________;
(d)         For Restricted Stock Units with a Scheduled Vesting Date of
________, on or before ________;
(e)         For Restricted Stock Units with a Scheduled Vesting Date of
________, on or before ________;
(2)    Deferral Period. If Grantee makes a Regular Deferral Election to defer
the distribution date for Shares issuable with respect to some or all of the
Restricted Stock Units hereby granted, Grantee may elect to defer the
distribution date for a minimum of five years and a maximum of ten additional
years from the Scheduled Vesting Date.
(3)    Effect of Failure of Vesting Date to Occur. A Regular Deferral Election
shall be null and void if a Vesting Date does not occur with respect to
Restricted Stock Units identified in such Initial Election.
(c)    Subsequent Elections. No Subsequent Election shall be effective until 12
months after the date on which a Subsequent Election is filed with the
Committee.
(1)    If Grantee makes an Initial Election, a Regular Deferral Election or
pursuant to this Paragraph 6(c)(1) makes a Subsequent Election to defer the
distribution date for Shares issuable with respect to some or all of the
Restricted Stock Units hereby granted, Grantee may elect to defer the
distribution date for a minimum of five years and a maximum of ten additional
years from the previously-elected distribution date by filing a







--------------------------------------------------------------------------------




Subsequent Election with the Committee on or before the close of business at
least one year before the date on which the distribution would otherwise be
made.
(2)    If Grantee dies before Shares subject to an Initial Election under
Paragraph 6(a) are to be delivered, the estate or beneficiary to whom the right
to delivery of such Shares shall have passed may make a Subsequent Election to
defer receipt of all or any portion of such Shares for five additional years
from the date delivery of Shares would otherwise be made, provided that such
Subsequent Election must be filed with the Committee at least one year before
the date on which the distribution would otherwise be made, as reflected on
Grantee’s last Election.
(3)    If Grantee becomes a Retired Grantee before Shares subject to an Initial
Election under Paragraph 6(a) are to be delivered, Grantee may make a Subsequent
Election to defer all or any portion of such Shares for five additional years
from the date delivery of Shares would otherwise be made. Such a Subsequent
Election must be filed with the Committee at least one year before the date on
which the distribution would otherwise be made.
(d)    Diversification Election. As provided in the Plan and as described in the
prospectus for the Plan, a Grantee with an Account may be eligible to make a
Diversification Election on an election form supplied by the Committee for this
purpose.
(e)    Book Accounts. An Account shall be established for each Grantee who makes
an Initial Election. Deferred Stock Units shall be credited to the Account as of
the Date an Initial Election becomes effective. Each Deferred Stock Unit will
represent a hypothetical Share credited to the Account in lieu of delivery of
the Shares to which an Initial Election, Subsequent Election or Acceleration
Election applies. If an eligible Grantee makes a Diversification Election, then
to the extent an Account is deemed invested in the Income Fund, the Committee
shall credit earnings with respect to such Account at the Applicable Interest
Rate.
(f)    Status of Deferred Amounts. Grantee’s right to delivery of Shares subject
to an Initial Election, Subsequent Election or Acceleration Election, or to
amounts deemed invested in the Income Fund pursuant to a Diversification
Election, shall at all times represent the general obligation of the Company.
Grantee shall be a general creditor of the Company with respect to this
obligation, and shall not have a secured or preferred position with respect to
such obligation. Nothing contained in the Plan or an Award shall be deemed to
create an escrow, trust, custodial account or fiduciary relationship of any
kind. Nothing contained in the Plan or an Award shall be construed to eliminate
any priority or preferred position of Grantee in a bankruptcy matter with
respect to claims for wages.
(g)    Non-Assignability, Etc. The right of Grantee to receive Shares subject to
an Election under this Paragraph 6, or to amounts deemed invested in the Income
Fund pursuant to a Diversification Election, shall not be subject in any manner
to attachment or other legal process for the debts of Grantee; and no right to
receive Shares or cash hereunder shall be subject to anticipation, alienation,
sale, transfer, assignment or encumbrance.







--------------------------------------------------------------------------------




7.    Notices. Any notice to the Company under this Agreement shall be made in
care of the Committee at the Company’s main office in Philadelphia,
Pennsylvania. All notices under this Agreement shall be deemed to have been
given when hand-delivered or mailed, first class postage prepaid, and shall be
irrevocable once given.
8.    Securities Laws. The Committee may from time to time impose any conditions
on the Shares issuable with respect to Restricted Stock Units as it deems
necessary or advisable to ensure that the Plan satisfies the conditions of Rule
16b-3, and that Shares are issued and resold in compliance with the Securities
Act of 1933, as amended.
9.    Delivery of Shares; Repayment.
(a)    Delivery of Shares. Except as otherwise provided in Paragraph 6, the
Company shall notify Grantee that a Vesting Date with respect to Restricted
Stock Units has occurred. Within ten (10) business days of a Vesting Date, the
Company shall, without payment from Grantee, satisfy its obligations to (1) pay
the Dividend Equivalent Amount (if any) and (2) deliver Shares issuable under
the Plan by arranging for the recording of Grantee’s ownership of Shares
issuable under the Plan on a book entry recordkeeping system maintained on
behalf of the Company, without any legend or restrictions, except for such
restrictions as may be imposed by the Committee, in its sole judgment, under
Paragraph 8, provided that the Dividend Equivalent Amount (if any) will not be
paid and/or Shares will not be delivered to Grantee until appropriate
arrangements have been made with the Employer for the withholding of any taxes
which may be due with respect to such payment of the Dividend Equivalent Amount
and/or delivery of such Shares. The Company may condition delivery of
certificates for Shares upon the prior receipt from Grantee of any undertakings
which it may determine are required to assure that the certificates are being
issued in compliance with federal and state securities laws. The right to
payment of any fractional Shares shall be satisfied in cash, measured by the
product of the fractional amount times the Fair Market Value of a Share on the
Vesting Date, as determined by the Committee.
(b)    Repayment. If it is determined by the Board that gross negligence,
intentional misconduct or fraud by Grantee caused or partially caused the
Company to have to restate all or a portion of its financial statements, the
Board, in its sole discretion, may, to the extent permitted by law and to the
extent it determines in its sole judgment that it is in the best interests of
the Company to do so, require repayment of Shares delivered pursuant to the
vesting of the Restricted Stock Units, or to effect the cancellation of unvested
Restricted Stock Units, if (i) the vesting of the Award was calculated based
upon, or contingent on, the achievement of financial or operating results that
were the subject of or affected by the restatement, and (ii) the extent of
vesting of the Award would have been less had the financial statements been
correct. In addition, to the extent that the receipt of an Award subject to
repayment under this Paragraph 9(b) has been deferred pursuant to Paragraph 6
(or any other plan, program or arrangement that permits the deferral of receipt
of an Award), such Award (and any earnings credited with respect thereto) shall
be forfeited in lieu of repayment.
10.    Section 409A. Notwithstanding the above, to the extent that any
Restricted Stock Units are determined by the Company to be “nonqualified
deferred







--------------------------------------------------------------------------------




compensation” under section 409A of the Code and its implementing regulations
and guidance and Shares become deliverable with respect to such Restricted Stock
Units as a result of the Grantee’s termination of employment, such Shares will
only be delivered if such termination of employment constitutes a “separation
from service” within the meaning of Treas. Reg. 1.409A-1(h) and, to the extent
compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) is necessary to
avoid the application of an additional tax under Section 409A of the Code,
Shares that would otherwise become deliverable upon the Grantee’s “separation
from service” will be deferred (without interest) and issued to the Grantee
immediately following that six month period.
11.    Award Not to Affect Employment. The Award granted hereunder shall not
confer upon Grantee any right to continue in the employment of the Company or
any subsidiary or affiliate of the Company.
12.    Miscellaneous.
(a)    The Award granted hereunder is subject to the approval of the Plan by the
shareholders of the Company to the extent that such approval (i) is required
pursuant to the By-Laws of the National Association of Securities Dealers, Inc.,
and the schedules thereto, in connection with issuers whose securities are
included in the NASDAQ National Market System, or (ii) is required to satisfy
the conditions of Rule 16b-3.
(b)    The address for Grantee to which notice, demands and other communications
to be given or delivered under or by reason of the provisions hereof shall be
Grantee’s address as reflected in the Company’s personnel records.
(c)    The validity, performance, construction and effect of this Award shall be
governed by the laws of the Commonwealth of Pennsylvania, without giving effect
to principles of conflicts of law.
 
COMCAST CORPORATION
 




BY:
 




ATTEST:












